Title: Proclamation, 22 July 1797
From: Adams, John
To: 


				
					
					July 22, 1797
				
				

Whereas an act of the Congress of the United States was passed on the 9th day of February, 1793, entitled “An act regulating foreign coins, and for other purposes,” in which it was enacted “that foreign gold and silver coins shall pass current as money within the United States and be a legal tender for the payment of all debts and demands” at the several and respective rates therein stated; and that “at the expiration of three years next ensuing the time when the coinage of gold and silver agreeably to the act intituled “An act establishing a mint and regulating the coins of the United States” shall commence at the Mint of the United States (which time shall be announced by the proclamation of the President of the United States), all foreign gold coins and all foreign silver coins, except Spanish milled dollars and parts of such dollars, shall cease to be a legal tender as aforesaid:Now, therefore, I, the said John Adams, President of the United States, hereby proclaim, announce, and give notice to all whom it may concern that, agreeably to the act last above mentioned, the coinage of silver at the Mint of the United States commenced on the 15th day of October, 1794, and the coinage of gold on the 31st day of July, 1795; and that consequently, in conformity to the act first above mentioned, all foreign silver coins, except Spanish milled dollars and parts of such dollars, will cease to pass current as money within the United States and to be a legal tender for the payment of any debts or demands after the 15th day of October next, and all foreign gold coins will cease to pass current as money within the United States and to be a legal tender as aforesaid for the payment of any debts or demands after the 31st day of July, which will be A.D. 1798.

In testimony whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand.

(SEAL.) Done at Philadelphia, the 22d day of July, A.D. 1797, and of the Independence of the United States the twenty-second.
				
					John Adams.
				
				
			